Citation Nr: 0510279	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  02-15 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertension, on appeal from the initial grant of service 
connection.

2.  Entitlement to a compensable evaluation for bilateral 
cataracts, on appeal from the initial grant of service 
connection.

3.  Entitlement to a compensable evaluation for right plantar 
fasciitis with degenerative joint disease and heel spurs, on 
appeal from the initial grant of service connection. 

4.  Entitlement to a compensable evaluation for left plantar 
fasciitis with degenerative joint disease and heel spurs, on 
appeal from the initial grant of service connection.

5.  Entitlement to a compensable evaluation for left 
retropatellar pain syndrome with degenerative joint disease, 
on appeal from the initial grant of service connection.

6.  Entitlement to a compensable evaluation for right 
retropatellar pain syndrome with degenerative joint disease, 
on appeal from the initial grant of service connection. 

7.  Entitlement to a compensable evaluation for lumbosacral 
strain with degenerative joint and disc disease, on appeal 
from the initial grant of service connection. 

8.  Entitlement to a compensable evaluation for fracture 
residuals of the left 5th and 7th ribs, on appeal from the 
initial grant of service connection. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969 and from June 1985 to October 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO granted entitlement to service connection for the 
above-listed disabilities and assigned an initial 10 percent 
evaluation for hypertension and  noncompensable evaluations 
for the remaining disabilities.



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.   


REMAND

Unfortunately, a remand is necessary for compliance with VA's 
duty to assist.  This is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  

According to a compensation and pension examination inquiry, 
the RO initiated on October 22, 2002, a request for 
examinations of the veteran's disabilities currently on 
appeal.  The following day, the examinations request was 
cancelled.  However, as reported in a January 2003 deferred 
rating decision, the veteran claims he indeed underwent VA 
examination in October 2002 at the Temple VA Medical Center 
(VAMC).  The RO expressed its concern by noting it should 
make a separate request to the Temple VAMC to determine 
whether the examinations were held or cancelled, specifically 
requesting a reply in this regard from the Temple VAMC.  The 
record does not contain any evidence of a negative reply from 
the Temple VAMC.  

As the veteran has identified outstanding VA medical 
evidence, the RO should attempt to obtain any outstanding VA 
examination reports from October 2002 or confirmation that no 
such examinations were conducted.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).

The RO should also take this opportunity on remand to obtain 
updated VA medical records from the Central Texas Veterans' 
Health Care System.   

The claims file includes VA examination reports dated both 
before and after the alleged October 2002 VA examinations.  
However, the RO must take into account that these issues are 
on appeal from the initial grants of service connection and 
should be addressed accordingly.  The United States Court of 
Appeals for Veterans Claims has held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, the criteria for evaluating disorders of the spine 
were amended on September 23, 2002, and again on September 
26, 2003.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002); 
68 Fed. Reg. 51,454-51,458 (August 27, 2003).  Another final 
rule added two notes to the criteria for rating 
intervertebral disc syndrome under 38 CFR 4.71a.  See 69 Fed. 
Reg. 32,449 (June 10, 2004).  The RO has not fully considered 
the new criteria, and this should be accomplished on remand.

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain any 
outstanding VA examination reports dated in 
October 2002 from the Temple VAMC.  Also make 
arrangements to obtain updated VA medical 
records from the Central Texas Veterans' 
Health Care System dated from November 6, 
2002, forward.  If these records are not 
available, that fact should be specifically 
noted in the claims folder.

2.  Readjudicate the veteran's claims, with 
application of all appropriate laws, 
regulations, and case law and consideration 
of any additional information obtained as a 
result of this remand.  With respect to the 
claim for a higher rating for lumbosacral 
strain with degenerative joint and disc 
disease, the RO should document its 
consideration of the old versions of 
Diagnostic Codes 5292, 5293, and 5295; as 
well as the September 2002, September 2003, 
and June 2004 regulatory revisions for rating 
the spine.  

The RO should consider all the evidence of 
record to determine whether the facts show 
that he was entitled to a higher disability 
rating for any of his disabilities at any 
period of time since his original claims.  
See Fenderson v. West, 12 Vet. App. 119 
(1999).  If any of the decisions with respect 
to the claims remains adverse to the veteran, 
he and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



